DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 34-53 are presented for examination.  This office action is in response to the amendment filed on 2/28/22.

Any objections or rejections made in the previous office action which are not specifically repeated below are withdrawn.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 3/17/22. The information disclosed therein was considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 34, 41, and 48 are rejected under 35 USC § 103(a) as being unpatentable over Chen et al. (Chen) US Patent No. 7,111,145 in view of Brandt et al. (Brandt) U.S .Patent Pub. No. 2006/0026384.
As to claims 34, 41, and 48,  Chen discloses a processor (Fig. 1) comprising: 
memory management hardware  (Fig. 1 Ref 300, 400, and 108) to translate, while guest software (Fig. 2 Ref. 312 & Fig. 8 Ref. 320 and col. 15 lines 45-55) executes on a virtual machine (Ref. 300 and col. 15 lines 45-55), guest virtual addresses (Fig. 11 Ref GVPN, col. 20 line 27, Fig. 1 Ref. 345, and Fig. 8 Refs. 313 & 330),  to host physical addresses (col. 20 line 22 Fig. 11 Ref. 104, PPN and col. 15 line 60 thru col. 16 line 6 “Suppose that the VMM 400 is executing in direct execution mode, so that guest instructions are being executed directly on the underlying hardware. Assuming that virtual addressing is enabled in the VM 300, the guest instructions will contain guest virtual addresses.  The system hardware 100 must translate these guest virtual addresses directly into hardware physical addresses.  As a result, the hardware TLB 130 must contain translations from the guest virtual page numbers (GVPNs) to the hardware physical page numbers (PPNs).  The VMM 400 creates and maintains the guest page table 413 for holding translations from GVPNs to PPNs.  The CPU 102 and the VMM 400 will each typically insert translations from the guest page table 413 into the TLB 130”), by walking (col. 16 lines 25-26, walker) a first plurality of page tables (Ref. 313) and a second plurality of page tables (Ref. 213), the first plurality of page tables to enable guest virtual address to guest physical address translations (Fig. 11 GVPN to GPPN), the second plurality of page tables to enable guest physical address to host physical address translations (Fig. 11 GPPN to PPN); and wherein the first plurality of page tables is configurable by the guest software (Refs. 312 and 320), and the second plurality of page tables is configurable by a virtual machine monitor (Ref. 400).
However, Chen does not specifically disclose a control register to store a pointer to a first plurality of page tables wherein the memory management hardware is to reference bits 38:30 of a guest physical address to address a first entry in a first table in the second plurality of page tables, bits 29:21 of the guest physical address to address a second entry in a second table in the second plurality of page tables, bits 20:12 of the guest physical address to address a third entry in a third table in the second plurality of page tables, and bits 11:0 of the guest physical address to address host-physical memory.  
Brandt discloses a control register (Fig.1, CR3 paras [0015, 0019]) to store a pointer (para[0019] a pointer) to a first (Fig. 1 Ref. 340) plurality of page tables (Fig. 1 Refs. 340, 330, 320, 310, and 240) wherein the memory management hardware is to reference bits 38:30 (Fig. 1 bits 38:30) of a guest physical address to address a first entry in a first table (Ref. 330) in the second plurality of page tables, bits 29:21 (Fig. 1 bits 29:21) of the guest physical address to address a second entry (Fig. 1 DIRECTORY) in a second table (Ref. 320) in the second plurality of page tables, bits 20:12 (Fig. 1 bits 20:12) of the guest physical address to address a third entry (Fig. 1 TABLE) in a third table (Ref. 310) in the second plurality of page tables, and bits 11:0 (Fig. 1 bits 11:0) of the guest physical address to address host-physical memory for the purpose of extending overall memory space.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a control register to store a pointer to a first plurality of page tables wherein the memory management hardware is to reference bits 38:30 of a guest physical address to address a first entry in a first table in the second plurality of page tables, bits 29:21 of the guest physical address to address a second entry in a second table in the second plurality of page tables, bits 20:12 of the guest physical address to address a third entry in a third table in the second plurality of page tables, and bits 11:0 of the guest physical address to address host-physical memory as taught by Brandt  into the Chen for the advantages stated above. 
Claims 35-40, 42-47, and 49-53 are rejected under 35 USC § 103(a) as being unpatentable over Chen et al. (Chen) US Patent No. 7,111,145 in view of Brandt et al. (Brandt) U.S .Patent Pub. No. 2006/0026384 and further in view of Uhlig et al. (Uhlig) U.S .Patent Pub. No. 2004/0003324.
As to claims 35, 42, and 49,  Chen and Brandt disclose the invention as claimed above.   
However neither Chen nor Brandt specifically discloses wherein the virtual machine monitor is to control execution of the guest software based on a virtual machine control structure (VMCS). 
Uhlig discloses wherein the virtual machine monitor (Fig. 1 Ref. 112)  is to control execution of the guest software (para [0020]) based on a virtual machine control structure (VMCS) (Fig. 1 Ref. 122) for the purpose of providing every change of the execution context between different VMs and definition the state of the VM's virtual processor thereby increasing throughput and reliability. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate wherein the virtual machine monitor is to control execution of the guest software based on a virtual machine control structure (VMCS) as taught by Uhlig into the combined invention of Chen and Brandt for the advantages stated above. 

As to claims 36, 43, and 50, Chen, Brandt, and Uhlig disclose the invention as claimed above.   Chen further discloses wherein translations based on the second plurality of page tables are enabled based on a bit (col. 12 lines 48-53, key and permission bits) in the VMCS.   Uhlig further discloses wherein translations based on the second plurality of page tables are enabled based on a bit (para [0071] permissions, permit, disallow or modify the attempted access).

As to claims 37, 44, and 51, Chen, Brandt, and Uhlig disclose the invention as claimed above.   Chen further discloses wherein the second plurality of page tables includes permissions (col. 12 lines 48-53, permission bits).  Uhlig further discloses wherein the second plurality of page tables includes permissions (para [0071] permissions).

	As to claims 38, 45, and 52, Chen, Brandt, and Uhlig disclose the invention as claimed above.   Chen further discloses wherein the permissions specify whether a page is writable (col. 12 lines 48-53, access rights).  Uhlig further discloses wherein the permissions specify whether a page is writable (para [0071] permissions, permit, disallow or modify the attempted access).

As to claims 39, 46, and 53, Chen, Brandt, and Uhlig disclose the invention as claimed above.   Chen further discloses wherein the permissions specify whether a page is executable (col. 12 lines 48-53, access rights, key and permission bits).  
Uhlig further discloses wherein the permissions specify whether a page is executable (para [0071] permissions, permit, disallow or modify the attempted access).

As to claims 40 and 47, Chen, Brandt, and Uhlig disclose the invention as claimed above.   Uhlig further discloses wherein a violation of the permissions causes a virtual machine exit (paras [0025, 0026] VM exit).   Brandt also further discloses wherein a violation of the permissions causes a virtual machine exit (paras [0018, 0029, 0033] VM exit).

Response to Arguments
Applicant's arguments filed on 2/28/22 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 6-7 that the references not teaching memory management hardware to translate, while guest software executes on a virtual machine, guest virtual addresses to host physical addresses by walking a first plurality of page tables and a second plurality of page tables have been fully considered but they are not persuasive. 
	Chen discloses memory management hardware  (Fig. 1 Ref 300, 400, and 108) to translate, while guest software (Fig. 2 Ref. 312 & Fig. 8 Ref. 320 and col. 15 lines 45-55) executes on a virtual machine (Ref. 300 and col. 15 lines 45-55), guest virtual addresses (Fig. 11 Ref GVPN, col. 20 line 27, Fig. 1 Ref. 345, and Fig. 8 Refs. 313 & 330),  to host physical addresses (col. 20 line 22 Fig. 11 Ref. 104, PPN and col. 15 line 60 thru col. 16 line 6 “Suppose that the VMM 400 is executing in direct execution mode, so that guest instructions are being executed directly on the underlying hardware. Assuming that virtual addressing is enabled in the VM 300, the guest instructions will contain guest virtual addresses.  The system hardware 100 must translate these guest virtual addresses directly into hardware physical addresses.  As a result, the hardware TLB 130 must contain translations from the guest virtual page numbers (GVPNs) to the hardware physical page numbers (PPNs).  The VMM 400 creates and maintains the guest page table 413 for holding translations from GVPNs to PPNs.  The CPU 102 and the VMM 400 will each typically insert translations from the guest page table 413 into the TLB 130”), by walking (col. 16 lines 25-26, walker) a first plurality of page tables (Ref. 313) and a second plurality of page tables (Ref. 213).
 Therefore broadly written claims are disclosed by the references cited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See attached PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG C KIM/Primary Examiner, Art Unit 2138